          Case 2:19-mj-00040-DM Document 27 Filed 05/30/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                        *           CRIMINAL NO. 19-40

 v.                                              *           SECTION: MAG

 GEOURVON KEINELL SEARS                          *

                                            *    *       *

                                    FINDINGS AND ORDER

       Considering the foregoing Unopposed Motion Requesting Additional Time for Filing of

Information or Indictment pursuant to Title 18, United States Code, Section 3161(h)(7) filed by

the United States of America and the reasons set forth therein,

       THE COURT SPECIFICALLY FINDS, pursuant to Title 18, United States Code,

Section 3161(h)(7)(A) & (B), in light of the ongoing exchange of discovery and plea

negotiations, it is unreasonable to deny both parties the reasonable time necessary for adequate

preparation, taking into account the exercise of due diligence, and to require that an indictment

or information be filed on or before June 1, 2019.

       THE COURT SPECIFICALLY FINDS, pursuant to Title 18, United States Code,

Section 3161(h)(7)(A), that the ends of justice served by granting the requested continuance

outweigh the best interest of the public and the defendant in a speedy trial.

       THE COURT FURTHER SPECIFICALLY FINDS, pursuant to Title 18, United

States Code, Section 3161(h)(7)(B)(i), that failure to grant the requested continuance in this case

could result in a miscarriage of justice.

       IT IS ALSO HEREBY ORDERED that the additional time for the filing of Information

or Indictment is extended for a period of thirty (30) days from the original due date of June 1,
          Case 2:19-mj-00040-DM Document 27 Filed 05/30/19 Page 2 of 2



2019, until July 1, 2019 at 2:00pm. In accordance with the provisions of Title 18, United States

Code, Section 3161, this Court finds that the period of delay resulting from the granting of this

continuance should be excluded under the provisions of the Speedy Trial Act.

       New Orleans, Louisiana, this _______ day of May, 2019.


                                                 _____________________________________
                                                 HONORABLE JANIS VAN MEERVELD
                                                 UNITED STATES MAGISTRATE JUDGE




                                                 2
